1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA
                                                 ***
8

9    THOMAS OATES,                                       Case No. 2:18-cv-01606-MMD-CWH

10                                          Plaintiff,                    ORDER
             v.
11
     NAPHCARE/MEDICAL,
12
                                         Defendant.
13

14          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by
15   a prisoner. The Court issued an order on August 29, 2018, directing Plaintiff to file a fully
16   complete application to proceed in forma pauperis or pay the full filing fee of $400.00
17   within thirty days from the date of that order. (ECF No. 3 at 2.) The thirty-day period now
18   has expired, and Plaintiff has not filed an application to proceed in forma pauperis, paid
19   the full filing fee, or otherwise responded to the Court’s order.
20          District courts have the inherent power to control their dockets and “[i]n the
21   exercise of that power, they may impose sanctions including, where appropriate . . .
22   dismissal” of a case. Thompson v. Hous. Auth. of City of L.A., 782 F.2d 829, 831 (9th Cir.
23   1986). A court may dismiss an action, with prejudice, based on a party’s failure to
24   prosecute an action, failure to obey a court order, or failure to comply with local rules. See
25   Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance with
26   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure
27   to comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439,
28   1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se
1    plaintiffs to keep court apprised of address); Malone v. U.S. Postal Serv., 833 F.2d 128,
2    130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson v.
3    Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure
4    to comply with local rules).
5           In determining whether to dismiss an action for lack of prosecution, failure to obey
6    a court order, or failure to comply with local rules, the court must consider several factors:
7    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
8    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
9    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
10   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
11   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
12          In the instant case, the Court finds that the first two factors, the public’s interest in
13   expeditiously resolving this litigation and the Court’s interest in managing the docket,
14   weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs
15   in favor of dismissal, since a presumption of injury arises from the occurrence of
16   unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
17   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy
18   favoring disposition of cases on their merits—is greatly outweighed by the factors in favor
19   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
20   the court’s order will result in dismissal satisfies the “consideration of alternatives”
21   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d
22   at 1424. The Court’s order requiring Plaintiff to file an application to proceed in forma
23   pauperis or pay the full filing fee within thirty (30) days expressly stated: “IT IS FURTHER
24   ORDERED that if Plaintiff does not timely comply with this order, dismissal of this action
25   may result.” (ECF No. 3 at 2). Thus, Plaintiff had adequate warning that dismissal would
26   result from his noncompliance with the Court’s order to file an application to proceed in
27   forma pauperis or pay the full filing fee within thirty days.
28   ///

                                                    2
1           It is therefore ordered that this action is dismissed without prejudice based on
2    Plaintiff’s failure to file an application to proceed in forma pauperis or pay the full filing fee
3    in compliance with this Court’s August 29, 2018 order.
4           It is further ordered that the Clerk of Court enter judgment accordingly.
5           DATED THIS 15th day of October 2018.
6

7                                                        MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     3
